DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 09 June 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1, 5-9, 15-18 and 37-55 are pending in the application.  Claims 1 and 9 are currently amended.  Claims 45-22 are new.  Claims 1 and 9 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15-18, 41-44, 51-55 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 9 and 47 recite “a discrete triangular block”. The specification does not disclose “a discrete triangular block” (emphasis added). The specification is silent regarding the shape of the discrete charge-blocking material with the exception of the shape of the corners (see [0044] of the instant application). 
For the purpose of further examination “triangular block” is interpreted as --rectangular block--.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "at least one insulative layer." There is insufficient antecedent basis for these limitations in the claims.  Claim 1 recites “an insulative layer.” It is unclear whether the insulative layer recited in claim 37 is the same insulative layer recited in claim 1.  For the purposes of further examination the insulative layer of claim 37 is interpreted as the same insulative layer recited in claim 1.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 37 recites the limitation "at least one insulative layer." Claim 1 recites “an insulative layer.” The insulative layer of claim 37 is interpreted as the same insulative layer recited in claim 1 (35 U.S.C. 102(b) rejection above). Since claim 1 recites an insulative layer extending along at least one of the top and bottom sides of the wordline, the limitation of claim 37 regarding an insulative layer between the insulative and wordline levels does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 15-18 and 37-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 9,576,975) (hereinafter, “Zhang”).

Re: independent claim 1, Zhang discloses in fig. 9H a memory array, comprising: a vertical stack of alternating insulative levels (501 in fig. 9D, 635 in fig. 9H) and wordline levels (3), each wordline level comprises a top side opposite a bottom side and a front side extending between the top and bottom sides; and channel material (1) extending vertically along the stack; the channel material comprising a semiconductor composition (col 4 ll. 49) and having first segments alternating with second segments; the first segments (1) being adjacent the wordline levels and the second segments (1) being adjacent the insulative levels; and an insulative layer (503a, 503b) extending along at least one of the top and bottom sides of each wordline level and not along the front side.

Re: claim 5, Zhang discloses the memory array of claim 1 further comprising charge-storage material (9’) between the first segments and the wordline levels.

Re: claim 6, Zhang discloses the memory array of claim 5 wherein the charge-storage material is a charge-trapping material (col 6 ll. 41).

Re: claim 7, Zhang discloses the memory array of claim 6 wherein the charge-trapping material comprises silicon nitride (col 6 ll. 42).

Re: claim 8, Zhang discloses the memory array of claim 6 wherein the charge-trapping material (9’) is configured as structures adjacent the wordline levels (533), with such structures being vertically-spaced from one another by gaps adjacent the insulative levels.

Re: independent claim 9, Zhang discloses a memory array, comprising: a vertical stack of alternating insulative levels (501 in fig. 9D, 635 in fig. 9H) and wordline levels (3); charge-blocking material (108 in fig. 9E) adjacent the wordline levels, the charge-blocking material comprising a discrete rectangular block adjacent each wordline level; charge-storage material (9’) adjacent the charge-blocking material; charge-tunneling material (11) adjacent the charge-storage material; and channel material (1) extending vertically along the stack, and being adjacent the charge-tunneling material; the channel material comprising a semiconductor composition (col 4 ll. 49); the semiconductor composition having first regions (1) adjacent the wordline levels (3) and having second regions (1) adjacent the insulative levels (501 in fig. 9D, 635 in fig. 9H).

Re: claim 15, Zhang discloses the memory array of claim 9 wherein the insulative levels comprise voids (635).

Re: claim 16, Zhang discloses the memory array of claim 9 wherein the insulative levels comprise silicon dioxide (col 7 ll. 40).

Re: claim 17, Zhang discloses the memory array of claim 9 wherein the charge-storage material (9’) is configured as segments which are arranged one atop another, and which are vertically spaced from one another by intervening insulative regions (611).

Re: claim 18, Zhang discloses the memory array of claim 17 wherein the charge-storage material is charge-trapping material (col 6 ll. 41).

Re: claim 37, Zhang discloses the memory array of claim 1 further comprising at least one Insulative layer (503a, 503b and/or 7) between the insulative and wordline levels (See 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(d) rejection above).

Re: claim 38, Zhang discloses the memory array of claim 1 further comprising at least two discrete and separate insulative layers (503a, 503b and/or 7) between the insulative and wordline levels (See 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(d) rejection above).

Re: claim 39, Zhang discloses the memory array of claim 38 wherein one of the at least two discrete and separate insulative layers comprises high-k material (7, col 18 ll. 61-67).

Re: claim 40, Zhang discloses the memory array of claim 39 wherein the other of the at least two discrete and separate insulative layers comprises silicon oxide (503a, 503b, col 7 ll. 43-46).

Re: claim 41, Zhang discloses the memory array of claim 9 further comprising at least one insulative layer (503a, 503b) between the insulative and wordline levels.

Re: claim 42, Zhang discloses the memory array of claim 9 further comprising at least two discrete and separate insulative layers (503a, 503b) between the insulative and wordline levels.

Re: claim 43, Zhang discloses the memory array of claim 42 wherein one of the at least two discrete and separate insulative layers comprises high-k material (7, col 18 ll. 61-67).

Re: claim 44, Zhang discloses the memory array of claim 43 wherein the other of the at least two discrete and separate insulative layers comprises silicon oxide (503a, 503b, col 7 ll. 43-46).


Re: claim 45, Zhang discloses the memory array of claim 1 wherein the insulative levels comprise voids (635), and further comprising a layer of charge-storage material ( 9, col 6 ll. 37-46) extending continuously across a front face of each void.

Re: claim 46, Zhang discloses the memory array of claim 45 wherein the charge-storage material comprises metallic nanodots (col 6 ll. 60-62).

Re: claim 47, Zhang discloses the memory array of claim 1 further comprising a discrete rectangular block of charge-blocking material (9’) adjacent each wordline level.

Re: claim 48, Zhang discloses the memory array of claim 1 wherein the insulative layer (503b) extends along the top side.

Re: claim 49, Zhang discloses the memory array of claim 1 wherein the insulative layer (503a) extends along the bottom side.

Re: claim 50, Zhang discloses the memory array of claim 1 wherein the insulative layer (503a, 503b) extends along both of the top and bottom sides.

Re: claim 51, Zhang discloses the memory array of claim 9 wherein the insulative levels comprise voids (635), and wherein the charge-storage material (9 col 6 ll. 37-46) extends continuously across an entirety of a front face of each void.

Re: claim 52, Zhang discloses the memory array of claim 9 wherein the charge-storage material comprises metallic nanodots (col 6 ll. 60-62).

Re: claim 53, Zhang discloses the memory array of claim 9 wherein each wordline level (3) comprises a top side opposite a bottom side and a front side extending between the top and bottom sides, and further comprising an insulative layer (503a, 503b) extending along at least one of the top and bottom sides of each wordline level and not along the front side.

Re: claim 54, Zhang discloses the memory array of claim 53 wherein the insulative layer (503a) extends along the bottom side.

Re: claim 55, Zhang discloses the memory array of claim 53 wherein the insulative layer (503a, 503b) extends along both of the top and bottom sides.


Claim(s) 1, 5-9, 16-18, 37-39, 41-43, 47-50 and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 9,960,180) (hereinafter, “Zhou”).

Re: independent claim 1, Zhou discloses in fig. 17B a memory array, comprising: a vertical stack of alternating insulative levels (32) and wordline levels (46), 

Re: claim 5, Zhou discloses in fig. 17B the memory array of claim 1 further comprising charge-storage material (58) between the first segments and the wordline levels.

Re: claim 6, Zhou discloses the memory array of claim 5 wherein the charge-storage material is a charge-trapping material (col 14 ll. 50).

Re: claim 7, Zhou discloses the memory array of claim 6 wherein the charge-trapping material comprises silicon nitride (col 11 ll. 49).

Re: claim 8, Zhou discloses the memory array of claim 6 wherein the charge-trapping material (58) is configured as structures adjacent the wordline levels (46), with such structures being vertically-spaced from one another by gaps adjacent the insulative levels.

Re: independent claim 9, Zhou discloses in fig. 17B a memory array, comprising: a vertical stack of alternating insulative levels (32) and wordline levels (46);  charge-blocking material (144A in fig. 9I) adjacent the wordline levels, the charge-blocking material comprising a discrete triangular block (144A) adjacent each wordline level; charge-storage material (58, 54) adjacent the charge-blocking material; charge-tunneling material (56) adjacent the charge-storage material; and channel material (60) extending vertically along the stack, and being adjacent the charge-tunneling material; the channel material comprising a semiconductor composition (col 14 ll. 45); the semiconductor composition having first regions (60) adjacent the wordline levels and having second regions (60) adjacent the insulative levels.

Re: claim 16, Zhou discloses in fig. 17B the memory array of claim 9 wherein the insulative levels comprise silicon dioxide (col 7 ll. 8-10).

Re: claim 17, Zhou discloses in fig. 17B the memory array of claim 9 wherein the charge-storage material (58) is configured as segments which are arranged one atop another, and which are vertically spaced from one another by intervening insulative regions.

Re: claim 18, Zhou discloses in fig. 17B the memory array of claim 17 wherein the charge-storage material is charge-trapping material (col 14 ll. 50).

Re: claim 37, Zhou discloses the memory array of claim 1 further comprising at least one Insulative layer (44B) between the insulative and wordline levels (See 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(d) rejection above).

Re: claim 38, Zhou discloses the memory array of claim 1 further comprising at least two discrete and separate insulative layers (44B) between the insulative and wordline levels (See 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(d) rejection above).

Re: claim 39, Zhou discloses the memory array of claim 38 wherein one of the at least two discrete and separate insulative layers comprises high-k material (col 19 ll. 40-46).

Re: claim 41, Zhou discloses the memory array of claim 9 further comprising at least one insulative layer (44B) between the insulative and wordline levels.

Re: claim 42, Zhou discloses the memory array of claim 9 further comprising at least two discrete and separate insulative layers (44B) between the insulative and wordline levels.

Re: claim 43, Zhou discloses the memory array of claim 42 wherein one of the at least two discrete and separate insulative layers comprises high-k material (col 19 ll. 40-46).

Re: claim 47, Zhou discloses the memory array of claim 1 further comprising a discrete rectangular block of charge-blocking material (144A in fig. 9I) adjacent each wordline level.

Re: claim 48, Zhou discloses the memory array of claim 1 wherein the insulative layer (44B) extends along the top side.

Re: claim 49, Zhou discloses the memory array of claim 1 wherein the insulative layer (44B) extends along the bottom side.

Re: claim 50, Zhou discloses the memory array of claim 1 wherein the insulative layer (44B) extends along both of the top and bottom sides.

Re: claim 53, Zhou discloses the memory array of claim 9 wherein each wordline level (46) comprises a top side opposite a bottom side and a front side extending between the top and bottom sides, and further comprising an insulative layer (44B) extending along at least one of the top and bottom sides of each wordline level and not along the front side.

Re: claim 54, Zhou discloses the memory array of claim 53 wherein the insulative layer (44B) extends along the bottom side.

Re: claim 55, Zhou discloses the memory array of claim 53 wherein the insulative layer (44B) extends along both of the top and bottom sides.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang US 2021/0091106 teaches a memory device including discrete charge blocking materials and insulative levels including void.
The following references have a common assignee with the instant application and teach similar subject matter:
Surthi et al. US 2021/0057437
Surthi et al. US 2021/0057434
Kim et al. US 2021/0057436
Kim et al. US 10,770,472
Kim et al. US 10,593,695
Goda et al. US 10,340,286
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/21/2021